 

Exhibit 10.5(c)

 

Maximum Amount Guaranty Contract

 

Reference No. : 2018zhenzhongyinbubaoezi No.00030C

 

Guarantor: Springpower Technology (Shenzhen) Co., Ltd

Business Licenses: ***

Legal Representative: Dangyu Pan

Address: Factory A, Chaoshun Industrial Zone, Renmin Road, Fumin Residential
Area, Guanlan Street, BaoAn District, shenzhen

Postal code: 518000

Deposit A/C and Financial Institutions: Bank of China, Pinghu Sub-branch,
Shenzhen

Telephone: 0755-28010758; Facsimile: 0755-28010758

 

Creditor: Bank of China, Buji Sub-branch.

Legal Representative: Xiaochuan Zheng

Address: 108, Buji Road, Buji Town, Longgang District, Shenzhen; Postal code:
518000

Telephone: 0755-22337156 ; Facsimile: 0755-28772290

 

In order to guarantee specified in Article 1 of this contract under the main
contract, the payment of the debt guarantor willing to provide guarantee to the
creditor. The both parties signed this contract through equal consultation.
Except as otherwise agreed in this contract, the words of the contract in
explanation are based on the main contract.

 

Clause 1 Principle Contract

 

1. The principle contract is “Comprehensive credit contract
(2018zhenzhongyinbuexiezi No 00030)” and its supplements signed between Creditor
and Debtor, Icon Energy System (Shenzhen) Co., Ltd.

 

Clause 2 Principle Creditor’s Rights and the Period

 

Unless otherwise agreed, the creditor’s rights under the following contracts and
the creditor’s rights occurred before the engagement of this contract
constitutes the principle creditor’s rights of this contract.

 

The creditor’s right occurred under comprehensive contract starting from the
date of effectiveness, and ends upon the expiration of all the specific
creditor’s rights.

 

Clause 3 The Maximum Amount Guaranteed

 

1. The maximum amount assumed guaranteed is:

 

Currency: Renminbi

 

Amount (Capital letter): Seventy Million Only

 

Amount (in numbers): 70,000,000.00

 

   

 

  

2. The principle creditor’s rights under the principle contract constitute the
principle creditor’s rights under this contract, which includes: loan principle,
interest, compound interest, punitive interest, liquidated damage, the cost for
realization of the creditor’s right (includes but not limited to the
announcement fee, delivery fees, appraisal fees, legal fees, travel expenses,
assessment fees, auction fees, the property preservation fee, compulsory
execution fee and etc.), as well as the Pledgee’s loss due to the breach of
covenants.

 

The sum of the above terms constitutes the maximum amount of guaranteed for this
contract.

 

Clause 4 Types of guaranty

 

Joint responsibility guaranty.

 

Clause 5 The Guarantee Responsibilities

 

Under the circumstance that, the debtor of principle contract failed to pay off
the creditor’s rights when due (on due date or early termination date), the
guaranty is assumed to be responsible in accordance with this contract.

 

The due date in the previous sentence means the repayment date agreed in the
principle contract. The early termination date is the termination date request
by creditor per law or per agreements under the principle contracts.

 

Creditor’s rights on other guarantee contracts or collateral contracts should
not have an impact on the performing of this contract. Guarantor should assume
responsibility under this contract rather than plea with the execution in order.

 

Clause 6 The Responsible Period

 

The responsible period for this contract is two years after the establishment of
the creditor’s rights under Clause 2.

 

During the period, Creditor is entitled to the right to request the assumption
of responsibility from Guarantor in full or in part on one or on all creditor
rights.

 

Clause 7 The Duration of Action

 

During the period that the creditor’s rights have not been paid off when due,
Guarantor is assumed responsible under the joint responsibility guarantee.
Creditor is entitled to claim the rights within the responsible period defined
in Clause 6, the duration of action started upon the request.

 

Clause 8 The Relationship between this Contract and the Principle Contract

 

Upon the termination or early termination of the principle contract, Guarantor
assumes guarantee responsibility on occurred debt.

 

The change of principle contract will not be informed to the Guarantor unless
under the following circumstances, change of currency, interest rate, amount,
period, or other terms which might affect the increase of the amount of the
principle creditor’s rights or extend the effective period of the principle
contract. Guarantor remains obligated to assume the guarantee responsibility to
the changed principle contract.

 

   

 

 

Under the previous stated circumstance which Guarantor‘s consent is required,
Pledgor Guarantor is entitled to the right to reject to assume the guarantee
responsibility on the incremental portion.

 

Under the circumstances that, Creditor provide the letter of credit, trade
financing services to debtor under the principle contract, Guarantor won’t be
notified but assumed guarantee responsibility. It is the Creditor’s
responsibility to registry for the incremental business contract.

 

Clause 9 Statements and Commitments

 

Guarantor’s statement:

 

1. Guarantor is legally registered and operating, and owns the full civil rights
required by this contract.

 

2. Signing and performing the contract is the true will of Guarantor, Guarantor
has been granted all necessary authorizations in effect before signing the
contract. The contract does not form a default for other contracts signed and
performed by Guarantor. It is Guarantor’s responsibility to complete all
required approvals, registrations, permits and filings.

 

3. All document and information provided by Guarantor to Creditor are true,
complete, accurate and effective.

 

4. Guarantor is willing to cooperate in the check and inspection on its
financial conditions performed by Creditor.

 

5. Guarantor did not conceal any existing liability upon the signing of the
contract.

 

6. Inform the Creditor in time for any issues might affect Guarantor’s
performing capability, which including but not limited to business splitting,
merger and termination, disposal of major assets, restructuring, reorganization,
joint venture arrangement with foreign capitals, changing of controlling
shareholders or de facto control of Party A, capital reduction, liquidation,
re-pledge the encumbered assets, withdrawal, bankruptcy, dissolution and
involved in significant law suits.

 

Clause 10 Breach of Covenants

 

Any of the following situations would be considered as breach of contract
covenant:

 

1. Guarantor is in violation with the previous terms of the contract.

 

2. The statements of the Guarantor is untrue or in violation with its
commitments.

 

3. The occurrence of issues defined under the point 6 of clause 9 which might
affect the Guarantor’s financial position and performing capability.

 

4. Experiencing the termination of operation or bankruptcy.

 

5. In violation with other rights and obligations agreed in this contract.

 

6. Guarantor breaches the covenants on other credit line contracts with Party B
or other affiliated institutions of Bank of China.

 

   

 

 

When any of the above mentioned situations noticed, Creditor will perform the
following in separate or all at the same time:

 

1) Request Guarantor to rectify within a definite time.

 

2) Reduce, temporarily pause or permanently terminate Guarantor’s Credit limit
in part or in all.

 

3) Temporarily pause or permanently terminate in part or in all of Guarantor’s
application on specific credit line under this contract.

 

4) Announce the immediate expiration on all the credit lines granted under this
contract and affiliated specific credit line contracts.

 

5) Terminate or release this contract, terminate or release in part or in all of
the affiliated specific credit line contracts as well as the other contracts
signed between Guarantor and Creditor.

 

6) Request compensation from Guarantor on the losses thereafter caused.

 

7) Assume the guarantee responsibility on Guarantors.

 

8) Other necessary procedures on Party B’s concern.

 

Clause 11 Rights Reserved

 

Either party might reserve part of or all of the rights under this contract and
the affiliated specific credit line contracts, this does not imply the party has
surrendered or remitted the unperformed rights and obligations.

 

Either party might sometimes tolerate, extend or delay the execution of certain
rights, this does not deem as the party has surrendered or remitted the rights.

 

Clause 12 Change, Modification, Termination and Partial Invalidity

 

Upon negotiation and agreed by both parties, this contract can be changed and
modified, the written record of the changes and modifications should form the
inseparable part of this contract.

 

Unless ruled by law or both parties formed a separate agreement, the contract
would not be terminated prior to all the rights and obligations defined are
fulfilled.

 

Unless ruled by law or both parties formed a separate agreement, the void of
single terms under this contract should no invalid other contract under this
contract.

 

Clause 13 Applicable Law and Resolution for Dispute

 

This contract is entered into according with the People’s Republic of China, and
applicable to the law of the People’s Republic of China.

 

The resolution of dispute should be appealed in Party B or other Bank of China
subsidiaries defined in this contract or other affiliated contracts.

 

Clause 14 Attachments

 

After both sides confirmed the annex shall form an integral part of this
contract, have the same legal effect with this contract.

 

   

 

  

Clause 15 Other terms and Conditions

 

1. Without Creditor’s prior written approval, Guarantor is not allowed to
transfer the rights and obligations under this contract to 3rd Parties.

 

2. Guarantor should give the consent that, Creditor might somehow authorize
other affiliated institution of Bank of China to perform the obligation. The
performing party entitles all the rights and obligations under this contract and
the affiliated credit line contracts, the performing party reserves the rights
to appeal a resolution of dispute if necessary.

 

3. The contract has equivalent restrictions to the successors or inherits of
both parties.

 

4. Unless otherwise agreed, the domicile addresses stated in this contract are
for corresponding use; both parties should notify each other in writing about
any changes of its domicile addresses.

 

5. The title and name of business product is for business purposes, will not
used for interpretation of the contract terms and the rights and obligations.

 

Clause 16 Effectiveness of the Contract

 

This contract is established and enters into effective upon signing or sealing
by the legal representatives (or person-in-charge) of Guarantor and Creditor or
their duly authorized agents, together with sealing by the company chop.

 

The pledge is established upon the effectiveness of this contract.

 

This contract will be printed and signed in four copies, Creditor holds two
copies, Guarantor and the debtor hold one copy each; each copy has the same
legal effect.

 

[COMPANY SEAL]   Stamp of Guarantor (if Guarantor is a corporation)   Signature
of Authorized Representative       /s/ [COMPANY SEAL]   Stamp of Creditor (if
Creditor is a corporation)   Signature of legal representative or authorized
representative  

 



   

